Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J), entered December 8, 2011. The order, among other things, granted the cross motions of defendants to amend their answers to assert affirmative defenses of res judicata and collateral estoppel.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988, 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, PJ., Fahey, Sconiers and Valentino, JJ.